Citation Nr: 0022339	
Decision Date: 08/23/00    Archive Date: 08/25/00

DOCKET NO.  98-06 741A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Entitlement to service connection for peripheral neuropathy, 
claimed as secondary to Agent Orange exposure.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from June 1966 to March 1968.

This appeal arises from a February 1997 rating decision in 
which the RO denied entitlement to service connection for 
peripheral neuropathy due to in-service herbicide exposure.  
In February 1999 the Board of Veterans' Appeals (Board) 
remanded the matter for additional development.  The case has 
been returned for appellate consideration.


FINDINGS OF FACT

1.  Evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained.  The duty to assist has 
been fulfilled.

2.  The veteran served in the Republic of Vietnam, and was 
awarded the Combat Infantryman Badge.

3.  The credible medical evidence does not establish that the 
veteran's peripheral neuropathy is presumptively related to 
service or directly related to service to include any in-
service herbicide exposure.


CONCLUSION OF LAW

The veteran's peripheral neuropathy was not incurred in 
service, nor may in-service occurrence be presumed.  
38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the veteran has submitted a well-grounded 
claim.  The veteran served in Vietnam, a diagnosis of 
peripheral neuropathy has been made, and in 1998 and 1999 
statements, R.V., M.D., stated that the veteran's peripheral 
neuropathy is more likely than not related to in-service 
herbicide exposure.  The VA, therefore, has a duty to assist.  
38 U.S.C.A. § 5107(a).  Review of the evidence shows that the 
duty to assist has been fulfilled.  

Evidence

The service medical records are silent with regard to any 
complaints of or findings associated with peripheral 
neuropathy.  The veteran's DD-214 shows that he was awarded 
the Combat Infantryman Badge, Republic of Vietnam Campaign 
Medal, and Vietnam Service Medal w/1 Bronze Service Star.  
The post-service evidence of record consists of various 
private medical treatment reports from the Doctors Regional 
Medical Center, Memorial Medical Center, Spohn Health System, 
The Neurological Clinic, and Vela Medical Center extending 
from August 1987 to October 1996, which show that the veteran 
received treatment for difficulty with ambulating and that a 
diagnosis of cerebellar impairment, hereditary versus 
demyelinating process was made.  Included within the reports 
is an October 1996 initial narrative in which Dr. V. recorded 
an impression of cerebellar dysfunction, mostly likely 
degenerative and probably multifactorial and indicated that 
the disability could be related to chemical warfare in 
service, the usage of drugs, and hereditary factors.

Outpatient treatment reports from the VA Medical Center at 
Corpus Christi, Texas extending from March to October 1997 
are also of record.  The reports contain a March 1997 
neurological consultation report, indicating that the 
veteran's peripheral neuropathy component could be related to 
Agent Orange exposure and an April 1997 Agent Orange 
examination report, showing a diagnosis of peripheral 
neuropathy.

In a May 1998 statement, after examining the veteran, E.H.G., 
M.D., from Coastal Bend Neurology, found cerebellar ataxia 
with significant findings of peripheral neuropathy.  He, 
however, could not find much correlation between the 
veteran's peripheral neuropathy and his cerebellar ataxia.  
He proposed that there may be some other underlying factors 
that may have caused the veteran's peripheral neuropathy.

In a May 1998 statement, R.V., M.D., acknowledged reviewing 
the veteran's medical records and recalled that the veteran 
served in Vietnam and had progressive, debilitating problems 
with ataxia.  The physician then referenced the claim of 
entitlement to service connection for peripheral neuropathy, 
stating that the claim was denied on the basis that the 
veteran's peripheral neuropathy was attributed to his spinal 
cerebellar ataxia.  The physician then explained that after 
reviewing prior examinations and test results, he found that 
the veteran had cerebellar ataxia and pronounced peripheral 
neuropathy, but there was no correlation between the clinical 
neuropathy and cerebellar ataxia.  The physician then 
referred to two articles, a 1996 article from Brain 
Publication regarding clinical features on patients with 
spinal cerebellar ataxia type one (SCA 1) and a January 1995 
article from the Neurology Journal regarding clinical 
neuropathic and genetic studies in SCA 1 patients.  R.V. 
concluded that while the veteran has, on a congenital basis, 
SCA 1, he also has severe peripheral neuropathy that has 
compounded his underlying process.  The veteran has an 
underlying congenital illness that combined with this severe 
peripheral neuropathy accelerated his deterioration of 
health, physically and mentally.  The physician then stated 
that he and the veteran were siblings and he has observed the 
worsening of the veteran's condition over the last few years.  
The herbicides the veteran was exposed to in Vietnam, via his 
exposure to Agent Orange, caused his peripheral neuropathy.  
As a board certified internist who had seen thousands of 
patients for over 22 years, the definite etiology of the 
peripheral neuropathy may never be unequivocally determined, 
but it could well be secondary to herbicide exposure.

In response to the physician's statement, in August 1998, the 
RO acknowledged that diagnoses of spino-cerebellar ataxia and 
severe peripheral neuropathy had been made. The RO also 
acknowledged the veteran's contentions, which attributed his 
peripheral neuropathy to in-service Agent Orange exposure. 
The RO then referenced the above-discussed medical statement, 
which indicates that the veteran's peripheral neuropathy was 
not a condition related to the spino-cerebellar ataxia, as 
according to the veteran's physician peripheral neuropathy is 
not a finding with spinal cerebellar ataxia, type one.  The 
RO then stated while that point is conceded, review of The 
Merck Manual, Sixteenth Edition, page 1500-1502, shows that 
peripheral neuropathy may be a symptom of spinal ataxia 
(Table 128-2).  The RO then noted that the denial of 
entitlement to service connection was predicated on the fact 
that the veteran's peripheral neuropathy was not diagnosed as 
acute or subacute peripheral neuropathy.  The veteran's 
disorder is chronic and severe.

At his hearing held in December 1998, the veteran testified 
while serving in Vietnam as an infantry soldier he was 
exposed to a lot of napalm chemicals.  He served in Vietnam 
almost a year and they usually sprayed several chemicals, 
including Agent Orange.  He was exposed to the chemicals when 
walking.  The veteran testified that he initially noticed the 
disorder approximately six to eight years before when he 
started to lose his balance.  

Medical reports the V. Medical Center, dated from September 
1998 to May 1999, to include November 1998 and May 1999 
medical statements from Dr. V. are also of record.  In May 
1999, Dr. V. stated that the etiology of the peripheral 
neuropathy remains unclear, although the primary etiology is 
most likely the exposure to Agent Orange.  He added unless 
someone can definitely say that the neuropathy is secondary 
to and associated to his undefined spinal cerebellar ataxia, 
the neuropathy is more likely than not related to Agent 
Orange.  

In May 1999, E.H.G., M.D., reiterated that the veteran had 
significant findings of cerebellar ataxia and underlying 
findings of peripheral neuropathy.  He, however, was still 
unable to correlate both problems.  Regarding the question of 
whether the veteran may have some other neurotoxic problems 
as being previously exposed to Agent Orange, he stated that 
he did not have much knowledge regarding this particular 
topic and could not comment on a clinical correlation.  

An August 1999 VA examination report reflects diagnoses of 
cerebellar ataxia, felt to be due to a hereditary cerebellar 
degeneration and peripheral neuropathy, etiology unknown.  
The examiner stated that E.H.G. felt that it is probably not 
related to his hereditary cerebellar degeneration.  The 
veteran had a history of Agent Orange exposure, but the exact 
diagnosis of peripheral neuropathy had not been found.

In September 1999 the VA examiner replied that although Agent 
Orange has been a cause of peripheral neuropathy and 
certainly this is a possibility, he could not state for 
certainty whether this is the actual cause of the veteran's 
peripheral neuropathy.  No definite etiology had been found 
and therefore he could not give a more exact diagnosis.  In a 
second addendum, the examiner stated although peripheral 
neuropathy has been associated with Agent Orange, it seemed 
more likely that the veteran's peripheral neuropathy is 
related to some type of degenerative condition, probably 
related to his hereditary cerebellar degeneration or other 
degenerative condition rather than toxic exposure to Agent 
Orange.  

In December 1999, R.V., on behalf of the veteran, disagreed 
with the VA examiner's conclusion that the veteran's 
peripheral neuropathy is related to some sort of degenerative 
condition, probably his hereditary cerebellar degeneration or 
other degenerative condition rather than to toxic exposure 
from Agent Orange.  He had followed the case quite closely 
and cannot understand how the examiner could say that the 
veteran's peripheral neuropathy is related to a hereditary 
cerebellar degeneration when in fact the data submitted 
specifically, the Cerebellar Ataxia Type I plus other 
specific markers for hereditary cerebellar degeneration are 
negative.  R.V. explained that this is a black and white hard 
data saying that it is not hereditary cerebellar 
degeneration; thus, to come up with the possibility that it 
is yet another degenerative condition rather than a toxic 
exposure to Agent Orange is unfounded.  In March 2000 R.V. 
restated that the veterans' peripheral neuropathy is service-
connected.

Reports from the Social Security Administration are also of 
record.

Law and Regulations

If a veteran served in the Republic of Vietnam during the 
designated time period and developed acute and subacute 
peripheral neuropathy to a compensable degree within a year 
after service, it will be statutorily presumed that the 
veteran was exposed to Agent Orange during service and that 
the specified presumptive disorders resulted therefrom, 
unless there is affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1116 (West 1991 & Supp. 
2000); McCartt v. West, 12 Vet. App. 164 (1999); 38 C.F.R. §§ 
3.307, 3.309 (1999).

In addition, service connection may be granted for a 
disability resulting from personal injury or disease incurred 
in or aggravated by service.  38 U.S.C.A. § 1110 (West 1991 & 
Supp. 2000).  Service connection may also be granted for a 
chronic disease, including other neurological disorders, if 
manifest to a degree of 10 percent or more within one year 
from the date of separation from such service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.307, 3.309.  The regulations state that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303 (1999).

In any case where a veteran was engaged in combat with the 
enemy during a period of war, the VA shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by said 
service such satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 1991).

Analysis

The probative and persuasive evidence is against the 
veteran's claim.  The evidence neither shows that the 
veteran's claim is warranted on a presumptive basis or direct 
basis.  

Entitlement to service connection is not warranted on a 
presumptive basis.  Service connection will be awarded 
automatically on a presumptive basis where the veteran had 
service in Vietnam, has one of the diseases specified under 
38 C.F.R. § 3.309(a), and the requirements of 38 C.F.R. § 
3.307(a)(6)(ii) are met.  See 38 C.F.R. §§ 3.307, 3.309; see 
also 38 U.S.C.A. § 1116(b)(3).  In this case although the 
evidence shows that the veteran served in Vietnam and a 
diagnosis of peripheral neuropathy has been made, the medical 
evidence fails to show that the veteran's disease is acute or 
subacute peripheral neuropathy and that it manifested to a 
compensable degree with a year after service.  
38 C.F.R. § 3.307(a)(6)(ii).  The medical evidence shows that 
the veteran has chronic and severe peripheral neuropathy, 
which manifested many years after service.  Chronic 
peripheral nervous system disorders may not be presumptively 
service connected.  Federal Register, Volume 64, Number 211, 
pages 59232-59243 (November 2, 1999).  Given the foregoing, 
entitlement to service connection on a presumptive basis is 
not warranted. 

Where a disease is not specifically mentioned in applicable 
statute and regulation and when a disease is first diagnosed 
after service, service connection may still be established by 
evidence demonstrating that the disease in fact was incurred 
in service, aggravated by service, related to service or 
events from service, or by evidence that a presumption period 
applies.  Velez v. West, 11 Vet. App. 142 (1998); Brock v. 
Brown, 10 Vet. App. 155 (1997); Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994) ("proof of direct service 
connection . . . entails proof that exposure during service 
caused the malady that appears many years later"); see also 
Brock v. Brown, 10 Vet. App. 155, 160 (1997).  

When reviewing the claim for service connection on a direct 
basis, the probative and persuasive evidence remains against 
the veteran's claim.  The evidence does not establish in-
service incurrence or the manifestation of the veteran's 
peripheral neuropathy to a compensable degree within one-year 
following his discharge from service.  At the outset, it is 
noted that with regard to the manifestation of peripheral 
neuropathy within a year following the veteran's separation 
from service, the record is completely silent in this 
respect.  In fact, there is no medical evidence of record 
dated prior to August 1987, and not one of the medical 
reports indicates that the veteran's peripheral neuropathy 
manifested to a compensable degree within a year after 
service.  As such, service connection in this regard is not 
warranted.

Entitlement to service connection, however, may still be 
established by demonstrating that the disease in fact was 
incurred in service or is related to service or events from 
service.  As previously noted, the veteran was awarded the 
Combat Infantryman Badge.  Thus, there is sufficient evidence 
showing that the veteran engaged in combat.  Section 1154(b) 
extends special considerations to cases of combat veterans.  
See Collette v. Brown, 82 F.3d. 389 (Fed. Cir. 1996).  In 
order to establish service connection under Section 1154(b) 
it must first be determined that the veteran has proffered 
"satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease."  Satisfactory 
evidence is evidence sufficient enough to produce a belief 
that a thing is true, credible evidence.  Second, it must be 
determined that the proffered evidence is consistent with the 
circumstances, condition, or hardships of such service.  If 
these two criteria are met, a factual presumption arises that 
the alleged injury or disease is service-connected.  

Regarding the question of whether the veteran's peripheral 
neuropathy had its onset in service, the Board initially 
notes that there is no evidence of record indicating that the 
disease manifested in service, and the veteran has not 
alleged such.  The service medical records are completely 
negative for peripheral neuropathy and there is no post-
service medical evidence indicating in-service occurrence.  
Thus, further consideration in this regard is not warranted.  

The veteran, in this case, primarily asserts that he was 
exposed the herbicides when walking around after areas were 
sprayed, and his peripheral neuropathy is related to that 
exposure.  As such, he has submitted lay evidence asserting 
that he was exposed to herbicides while in service, and his 
allegations are consistent with the circumstances, condition, 
or hardships of such service.  Because of the relaxed 
evidentiary requirement afforded under Section 1154(b), in-
service incurrence regarding exposure to Agent Orange may be 
presumed.  Kessel v. West, 13 Vet. App. 9, 17 (1999).  

When adjudicating a claim on the merits under section 
1154(b), the combat veteran will be found to have established 
sufficient evidence of service incurrence or aggravation by 
his or her own testimony unless "there is 'clear and 
convincing evidence' that the disease or injury was not 
incurred or aggravated in service . . . ."  Id.; compare 
with McCartt v. West, 12 Vet. App. 164 (1999) (holding that 
appellant must submit evidence of exposure to [AO] during 
service when there is no evidence that the appellant has 
developed an enumerated disease under 38 C.F.R. § 3.309(e) 
within the specified presumptive period; see also 38 U.S.C.A. 
§ 1116(a)(3) presuming AO exposure for Vietnam for certain 
veterans who have presumptively service-connected disease); 
38 C.F.R. § 3.307(a)(6)(iii).  

Nonetheless, it need not be presumed that the veteran's 
peripheral neuropathy is related to service or to any in-
service Agent Orange exposure.  Collette, 82 F.3d. 389, 393.  
Section 1154(b) deals with the question whether a particular 
disease or injury was incurred or aggravated in service -- 
that is, what happened then -- not the question of either 
current disability or nexus to service, as to both of which 
competent medical evidence is generally required.  Caluza v. 
Brown, 7 Vet. App. 498, 507 (1995).  That is, the current 
disability must still be related to service by competent 
nexus evidence.  Id.  

Clearly, and as noted above, the medical opinion from the 
veteran's brother is sufficient to provide a well-grounded 
claim.  Once the claim is found to be well grounded, the 
presumption that it is credible and entitled to full weight 
no longer applies.  In the adjudication that follows, the 
Board must determine, as a question of fact, both the weight 
and credibility of the evidence.  Equal weight is not 
accorded to each piece of material contained in a record; 
every item of evidence does not have the same probative 
value.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. 
Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 
Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 
621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 
169 (1991).  Taken as a whole, the probative and persuasive 
evidence fails to show that the veteran's peripheral 
neuropathy is related to service or any events of service, 
to include exposure to Agent Orange.  

The Board acknowledges that there are contradictory medical 
opinions of record pertaining to whether or not the 
veteran's peripheral neuropathy is service related.  In 1999 
a VA examiner ultimately decided that although peripheral 
neuropathy has been associated with Agent Orange, it seemed 
more likely that the veteran's peripheral neuropathy is 
related to some type of degenerative condition, probably 
related to his hereditary cerebellar degeneration or other 
degenerative condition rather than toxic exposure to Agent 
Orange, whereas in several medical opinions dated from 1996 
to 1999, Dr. V. related the veteran's disease to in-service 
Agent Orange exposure.  In 1998 Dr. V. stated that the 
herbicides that the veteran was exposed to in Vietnam caused 
his peripheral neuropathy.  He added that the definite 
etiology may never be unequivocally determined, but it could 
well be secondary to herbicide exposure.  However, after 
reviewing and weighing the objective evidence and these 
medical opinions, the Board finds that the VA examiner's 
medical opinion is of more credible and probative value than 
Dr. V's opinions.  Thus, the preponderance of the evidence 
is against the veteran's claim.  

Regarding Dr. V's medical opinions, the Board notes that 
just because the physician has related the veteran's disease 
to service it is not bound to accept that opinion.  
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992) (quoting 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), 
reconsideration denied per curiam, 1 Vet. App. 406 (1991)).  
Instead, the Board must assess the credibility and weight to 
be given to all of the evidence of record, and when 
analyzing and weighing the contradictory medical opinions, 
the opinion of the VA examiner is more probative and 
persuasive than those of Dr. V. for several reasons.  

Although Dr. V., as a physician, is competent to present 
medical evidence, the Board notes that he is an interested 
party, and his partiality adversely affects his credibility.  
See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
(holding that while interest in the outcome of a proceeding 
"may affect the credibility of testimony, it does not 
affect competency to testify") (citations omitted); see 
generally Pond v. West, 12 Vet. App. 341 (1999).  The 
evidence shows that Dr. V. is the veteran's brother, whereas 
the VA examiner has no personal relationship with the 
veteran or personal interest in the veteran or outcome of 
the claim.  In addition, the Board points out that even 
though E.H.G. M.D., has treated the veteran for peripheral 
neuropathy, he, a disinterested party, has not related the 
veteran's disorder to service or any events of service.  In 
1998 and 1999, E.H.G. stated that he could not find much 
correlation between the veteran's peripheral neuropathy and 
his cerebellar ataxia, but there may be some other 
underlying factors that may have caused the peripheral 
neuropathy.  In 1999, he attempted to address the question 
of whether the veteran may have some other neurotoxic 
problems as secondary to herbicide exposure, but stated that 
he did not have much knowledge in the area and could not 
comment on a clinical correlation.  In addition to the 
foregoing, the Board notes that Dr. V. has not submitted any 
medical evidence to substantiate his opinion.  Instead, the 
veteran and he propose that because the etiology of the 
peripheral neuropathy remains unclear and because no one can 
definitely say that it is secondary to and associated with 
the veteran's spinal cerebellar ataxia, the primary etiology 
is most likely related to the veteran's in-service exposure 
to Agent Orange.  (See May 1999 medical opinion by Dr. V. 
and veteran's May 2000 statement).  However, this is not 
enough to establish service connection.  Just because the 
etiology for the veteran's peripheral neuropathy has not 
been determined that does not establish that it is related 
to his claimed in-service herbicide exposure, since that is 
not an exclusive factor to cause peripheral neuropathy.  
When considering the aforementioned evidence, the Board 
finds that the opinion of Dr. V. is of less credible and 
probative value than the opinion rendered by the VA 
examiner.  Owens v. Brown, 7 Vet. App. 429, 433 (1995) (it 
is not error for the Board to favor the opinion of one 
competent medical expert over that of another when the Board 
gives an adequate statement of reasons or bases).

As previously noted, in 2000, the veteran argued because no 
etiology for his peripheral neuropathy has been found by any 
physician, VA or private, he must conclude that it's 
service-connected.  The veteran further argued that he has 
not seen any evidence by any VA or private physician that 
unequivocally finds that his peripheral neuropathy is not 
related to Agent Orange.  The etiology has not been 
determined; thus, the burden of proof, i.e., establishing 
that his peripheral neuropathy is not related to Agent 
Orange, should rest upon the government.  The Board 
acknowledges these assertions.  Nonetheless, as previously 
noted, just because an etiology for the veteran's peripheral 
neuropathy has not been found that does not mean that it is 
related to his in-service herbicide exposure.  Additionally, 
it is not the VA's duty to prove that his peripheral 
neuropathy is not related to service.  Instead, it is the 
VA's duty to assist the veteran with the compilation of all 
pertinent evidence associated with his claim, which, in this 
case, has been accomplished, and thereafter, review the 
entire evidence of record, account for evidence which it 
finds to be persuasive or unpersuasive, analyze its 
credibility or probative value, and to provide reasons or 
bases for its acceptance or rejection of the evidence.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The Board is 
then responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
case the claim will be denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  

In this case, the VA provided the veteran with a VA 
examination in 1999, in which an opinion regarding his 
peripheral neuropathy was sought.  The examiner reviewed the 
veteran's claims file and thus had the benefit of rendering 
an opinion based on all available service and post-service 
records.  Basing an opinion on a longitudinal review of all 
available relevant data is a factor in the Board's finding 
the 1999 VA opinion to be of high probative value.  Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  Further, the RO sought 
to ensure that the examiner addressed the relevant inquiry 
as to whether it was as likely as not that the current 
peripheral neuropathy was related to service.  See Stegall 
v. West, 11 Vet. App. 268 (1998).  That is, the VA examiner 
was not charged with defining the exact etiology of the 
veteran's peripheral neuropathy.  Rather, the ultimate 
question to be answered was whether it was in equipoise as 
to the peripheral neuropathy being related to service 
exposure to Agent Orange.  Significantly, the VA examiner 
did not so find.  

Because of the absence of evidence demonstrating that the 
veteran is entitled to service connection on a presumptive 
basis, and the rejection of the Dr. V's medical opinion 
relating the veteran's peripheral neuropathy to service, 
which is against his claim for service connection on a 
direct basis, the preponderating evidence is against the 
claim, and not in equipoise.  38 U.S.C.A. §§ 1110, 1116, 
5107(b); Gilbert, supra; 38 C.F.R. § 3.303, 3.307, 3.309.  
The appeal is denied.


ORDER

Entitlement to service connection for peripheral neuropathy, 
claimed as secondary to Agent Orange exposure is denied.



		
	M. Sabulsky
	Member, Board of Veterans' Appeals

 
- 13 -


- 1 -


